Citation Nr: 0303871	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder characterized as lumbosacral strain with 
degenerative disc disease at L-1/L-2, L-4/L-5 and L-5/S-1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1995 to January 
1999.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The veteran provided sworn testimony at a videoconferenced 
hearing before the undersigned Acting Veterans Law Judge in 
September 2002, a transcript of which is of record.  [Tr.]



FINDING OF FACT

The competent probative evidence establishes a link between 
the veteran's current chronic disability of the low back and 
circumstances of his military service.



CONCLUSION OF LAW

A chronic disability of the low back characterized as 
lumbosacral strain with degenerative disc disease at L-1/L-2, 
L-4/L-5 and L-5/S-1, was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.156, 3.159, 3.304 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that additional pertinent evidence 
exists, or was brought to the attention of the RO or the 
Board, but not requested.  And when specific issues arose 
which impacted the evidence, the veteran has pursued it 
further to resolve those questions, i.e., when the RO 
discounted a private physician's opinion on the basis that it 
was said to have been made without reviewing the veteran's 
service records, the veteran saw to it that the records were 
made available to that physician for a supplemental opinion, 
all of which are now of record.

The RO furnished the veteran with copies of pertinent rating 
decisions that explained the reasoning for the RO decisions.  
The statement of the case and a supplemental statement of the 
case also explained the basis for the determination in his 
claim.  The RO obtained available service medical records.  
The veteran was afforded a Board hearing where he offered 
testimony regarding his back disorder and indicated there was 
no additional evidence when questioned about pertinent 
medical evidence.

The case does not turn on a purely legal question, which the 
VCAA does not affect.  See for example Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  The Board finds that VA can 
provide no further assistance that would aid in 
substantiating the claim for service connection of a low back 
disorder to include degenerative disc disease of the lumbar 
spine.  The appellant has not indicated the likely existence 
of any evidence that has not already been obtained or 
provided that would be crucial in the claim from the 
standpoint of substantiating compliance with the applicable 
law or VA regulations for basic entitlement.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

No other relevant or outstanding records have been mentioned 
to warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992). The appellant has not disputed 
that VA has completed the development required.  See Dixon v, 
Gober, 14 Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. 
App. 178, 184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 
(1994).  The VA and private examiners were eventually made 
aware of the veteran's history and reviewed the claims file.  

The veteran has specifically denied that he has had any 
postservice low back injuries, so no evidence need be 
obtained from related sources with regard to such injuries.  

Thus, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim, arranging a personal hearing and providing 
the pertinent VA regulations.  The Board has not overlooked 
the recently published VA regulations that implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).  However, 
these provisions do not provide any rights other than those 
provided by the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  Moreover, throughout the appellate 
review, VA and the veteran have had exchanges in which the 
veteran has indicated his understand as to whether he or VA 
were responsible for obtaining given documents in concert 
with Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the foregoing, and given the ultimate decision 
rendered by the Board in this instance, the appellant will 
not be prejudiced by the Board's actions, and a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran had active service from March 1995 to January 
1999.

The veteran's service medical records show that in September 
1995, the veteran was in a motor vehicle accident.  He had 
been in the right passenger seat of the car at the time of 
the accident.  The contemporary clinical notation was that he 
reported having gone to a clinic where had he X-rays of his 
back.  The following morning, he had neck pain on the right 
side.  He said that since the accident to present, the lower 
back had been and continued to be sore as well.  The range of 
motion seemed normal but there was some soreness noted.  He 
denied numbness or tingling in the extremities.  X-rays were 
felt to be normal. 

No other notation is found in service records of low back 
problems.

On the veteran's initial claim, a VA Form 21-526, dated in 
September and filed in October 2000, the veteran reported 
that he had had chronic back pain since October 1995.  He 
stated that he had been seen in a private facility, Reach 
Chiropractic, in Phoenix, AZ, for his back in September 1995; 
and that he had been seen by a military chiropractor from 
October 1995 to December 1998 for his back.  

On VA examination in November 2000, the veteran reported that 
in service, on one occasion, he had injured his back in a 
motor vehicle accident.  Since then, back pain had been 
constant, 7 on a scale of 1 to 10, keeping him awake at 
night, but not aggravated by coughing or sneezing and not 
radiating.  X-rays had not shown fractures.  

On examination, the veteran had a normal gait and was able to 
get onto and off the examining table.  While seated on the 
examining table, straight leg raising was negative, 
bilaterally.  There was paraspinal muscle spasm in the lumbar 
region but no sciatic notch tenderness or sensory or motor 
deficits.  Knee and ankle jerks were equal and active at 2+.  
The examiner concluded, in pertinent part, that the veteran 
had chronic lumbosacral strain without radiculopathy.  X-rays 
showed an essentially normal study without spondylolysis or 
spondylolisthesis.  

An attempt was made to obtain records from the Reach 
Chiropractic.  A response in January 2001 was to the effect 
that they had recently purged their records; and 
specifically, that records for the veteran's care in 1995 had 
been included in the purge due to the length of time it had 
been since he had been seen in their office.

A packet of treatment records was received in February 2001 
from Gilbertsons' Chiropractic Clinic relating, in pertinent 
part, to the veteran's ongoing care for his back complaints.  
Charted clinical notations from January 2001 were to the 
effect that he had constant pain in his back of a throbbing 
and aching nature.  He described the pain as being 8 on a 
scale of 1 to 10, and this had not recently changed.  The 
problem was made worse by "everything", but he was able to 
perform daily home activities and could occasionally 
exercise.  His job required that he sit on a daily basis and 
his stress level was said to be "high".  

Additional clinical notations show that the back pain had 
been present for about 5 years; that the problem had started 
with a motor vehicular accident in service; that he had been 
seen at VA where X-rays had been taken; but VA had not 
identified any specific problem and told him things were 
fine.  Clinical notations, some of which are difficult to 
decipher, reflect that he was seen every several days for 
treatments for the ongoing back pain and limitation of 
motion; Darvon and other medications were prescribed.

Several documents dated in October 2001 are of record from 
the Arizona Institute of Spine and Sports Care, Ltd., with 
notations prepared and signed by AP, M.D., who is associated 
therewith.  The veteran had been referred to Dr. P by another 
physician, Dr. JL, with complaints of back pain over the past 
4 years or so.  The veteran was noted to have experienced low 
back injuries in a motor vehicle accident in service in 1995, 
following which he had a short period of chiropractic care.  
He then had another accident in service when he fell some 20 
feet after which he did not receive any particular care for 
his back.  He had then reportedly aggravated the back pain by 
hiking with backpacks and eventually had voluntarily left 
service in January 1999.  

Dr. JL had first seen the veteran in June 2001 when a bone 
scan had been negative and laboratory reports had been 
normal.  The veteran had then undergone two sessions of 
physical therapy without resolution of the back pain.  On 
seeing Dr. P, his complaints primarily related to localized 
right-sided lumbar pain and some pain in the base of the neck 
and upper thoracic region.  He had had no significant pain 
between cervical and lumbar spine.  History was unremarkable 
except for the above noted service injuries.

On examination, he had reduction of lumbar lordosis, and 
tenderness in the midline and paralumbar region, more to the 
right than left.  He was unable to bend past the knee level.  
Extension was painful at extremes.  Right and left lateral 
bending was limited at extremes.  Straight leg raising in a 
seated position was negative bilaterally.  He had 2+, 
symmetrical knee reflexes; ankle reflexes were 2+ in the 
right ankle, and a slightly diminished left ankle reflex was 
found.  He had posterior tibial reflexes of 2+ on the right 
and 1+ on the left.  Sensation was intact and his motor 
strength was grossly 5/5 throughout.  The diagnosis was 
persistent mechanical low back pain.  He was advised to try a 
month of anti-inflammatories and if there was no improvement, 
he was thereafter to be scheduled to have a magnetic 
resonance imaging (MRI) evaluation.  Dr. P felt that MRI in 
the future was particularly appropriate since the veteran had 
lower extremity pain and questionable decrease of the left 
ankle reflex. 

Later in October 2001, the veteran underwent a MRI evaluation 
reported by Drs. LAC and RSL.  The report showed vertebral 
body height, signal intensity and alignment were within 
normal limits.  L-1/L-2 showed early Schmorl's nodes 
formation in the superior end plate of L-1 with some minimal 
disc bulge at that level.  L-2/L-3 and L-3/L-4 were within 
normal limits.  L-4/L-5 showed broad-based bulge but no focal 
protrusion or spinal stenosis or neural foraminal narrowing.  
The L-5/S-1 area also showed some disc height loss, mild disc 
desiccation, minimal posterior osteophytes and a broad based 
disc bulge with minimal disc bulge height loss all 
contributing to mild neural foraminal stenosis bilaterally, 
greater on the left than the right.  There was also some 
facet osteoarthritis at that level but no spinal stenosis.

A summary report prepared by AP, M.D., who had discussed the 
findings with the veteran, indicated that he had mild changes 
at L-1/L-2 and L-4/L-5 levels with some broad based disc 
bulging at L-4/L-5.  There was no sign of definite spinal 
neuroforaminal stenosis or focal disc protrusion at that 
location.  He also had mild degenerative disc disease with 
disc bulging asymmetric to the left at the L-5/S-1 level with 
mild left sided neuroforaminal narrowing as a result.  It was 
felt that this latter discovery might be the most significant 
finding on the MRI.  

The veteran was reported by Dr. P to be concerned that the 
injury initially occurred while he was in the service.  The 
veteran was noted in Dr. P's report to have diminution of the 
ankle reflex on the left that would correspond to the changes 
on the MRI at the L-5/S-1 level with neuroforaminal 
narrowing.  Dr. P opined that the changes were mild and the 
veteran was not now a surgical candidate but might become one 
if symptoms worsened or his extremity symptoms increased in 
the future. 

Dr. P further opined that 

(I)t is likely that the changes at the L-
5/S1 may very well be Service-connected.  
He does recall having no major medical 
problems prior to 1995 when the accident 
occurred and began to have back problems 
thereafter.  I believe if the injury was 
not the sole cause of the symptoms, it 
clearly aggravated an underlying problem.  
[emphasis added]

On VA examination in March 2002, the reports and studies 
undertaken by Dr. P were noted, as was the veteran's 
inservice history.  Since service he said he had worked in 
computer sales and had not done heavy lifting or other such 
heavy work in any of his jobs.  He had gone to a chiropractor 
since service but physical therapy had not helped much.  He 
had not gone back for treatment since the MRI.  The veteran 
reported daily back pain with increased in the pain with 
coughing and sneezing.  The veteran clarified that when he 
was in service, he had seen a chiropractor in the nearby town 
rather than at the remote military base.  

On examination, the veteran complained of tenderness to 
palpation in the right and left paralumbar musculature 
without muscle spasm.  He had slight complaint of pain on 
midline percussion oft he lumbar spine.  Deep tendon reflexes 
were 2+ bilaterally.  Ankle jerks appeared equal.  Seated 
straight leg raising was to 85 degrees on the right and 90 
degrees on the left with complaints of a stabbing pain across 
the lower back.  Range of motion was flexion to 25 degrees; 
extension was to 15 degrees; side bending was to the right at 
15 degrees, and to the left, at 10-15 degrees, with 
complaints of pain at the terminal degrees of motion.  The 
veteran responded that he had weakness and fatigability, 
which he related to pain.  He had no current incoordination.  
The examiner discounted Dr. P's findings as well as impact of 
the inservice injuries when compared to the service records 
showing normal findings at separation.  The VA physician 
explained his discounting of the private physician's opinion 
on the basis that Dr. P had not apparently had the veteran's 
service records to review at the time of his evaluations.

In September 2002, another statement was received from Dr. P 
who again noted his injury in 1995, and specifically noted 
that he had reviewed the veteran's service records in 
connection with the current claim.  Dr. P diagnosed chronic 
mechanical low back pain and features of mild lumbar 
degenerative changes at L-5/S-1 as noted on the MRI.

He further opined:

(P)ertaining to the prior injury in 1995, 
it is somewhat difficult for me to 
comment upon the present findings to be 
directly associated with the motor 
vehicle accident of 1995.  Since some 
(of) these changes could occur also as 
part of natural progression, if one were 
(to) take into account the history, which 
is negative for any back problems prior 
to he motor vehicle accident and 
subsequent back problems which have been 
persistent, then the motor vehicle 
accident probably in part contributed to 
aggravation, if not the sole changes that 
are apparent on the MRI.  The patient has 
been advised to stay with the exercise 
program that he is aware of on a regular 
basis in order to maintain function.  He 
is presently not a surgical candidate 
given his MRI findings.

A transcript of the veteran's testimony at the personal 
hearing held in September 2002 is of record.  The veteran 
reported his injuries to his back in service and noted that 
given the remote nature of the base on which he was then 
stationed, he had been seen by a local chiropractor in 
service for the motor vehicle injury residuals.   Tr. at 1-
13.

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

The standard for a claim to be granted requires generally (1) 
competent evidence of a current disability usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) incurrence or aggravation of a disease or injury 
in service (lay or medical evidence).  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); and (3) a nexus between the in-service disease or 
injury and the current disability that must be shown by 
medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See 
generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence that is sufficient to 
invoke the benefit of the doubt rule.  An allegation alone is 
not sufficient but competent evidence in relative equipoise 
would generally suffice.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The truth of the evidence is presumed 
unless the assertion is inherently incredible or beyond the 
competence of the person making the assertion.  Robinette v. 
Brown, 8 Vet. App. 69, 77-8 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Applying this standard to the facts of 
the veteran's case supports the conclusion that the competent 
evidence is in favor of service connection.  

Service medical records confirm that the veteran initially 
injured his low back in an automobile accident in 1995.  
There is no evidence to indicate that he had hurt his back 
prior thereto.  And while service records do not specifically 
reflect any additional inservice incidents that the veteran 
has since identified as reflecting that the back injury was 
symptomatic and/or aggravated in service, the Board finds his 
testimony in that regard to be entirely credible.  

In any event, the veteran filed for service connection for a 
low back disorder soon after separation from service, and has 
provided credible testimony to the effect that he has not had 
intercurrent, post-service low back injuries.  There is 
nothing of record to refute that assertion.

Finally, in addition to the documented presence of chronic 
low back disability, the Board is persuaded by the thoughtful 
and quite well reasoned opinions provided by the private 
physician who has evaluated him most frequently, and most 
recently with the benefit of all service records, that 
clearly establish a nexus between the current low back 
problems and the inservice injury.

Thus, the Board concludes that competent evidence, viewed 
objectively, is at least in relative equipoise on the 
question of whether the veteran's low back disability is 
linked to military service or the circumstances of such 
service.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In summary, the 
evidence is entirely adequate to support the medical nexus 
linking the disability to service.


ORDER

Service connection for a chronic low back disorder 
characterized as lumbosacral strain with degenerative disc 
disease at L-1/L-2, L-4/L-5 and L-5/S-1 is granted.



		
	MARK J. SWIATEK 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

